Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 11/04/2021.
Claims 1 – 10 are currently pending and have been examined.

Priority
The Examiner has noted the Applicants claiming Foreign Priority from Japanese Application 2020-185809, filed 11/06/2020. Certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claim 7 is allowed over the prior art. 

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “moving apparatus is configured to have a parcel loaded and to be capable of moving the parcel” in claims 1 & 9 – 10 

• “acquisition unit is configured to be capable of acquiring delivery information” in claims 1 & 9 – 10 

• “delivery plan generation unit is configured to be capable of generating a delivery plan” in claims 1 & 9 – 10 

• “delivery control unit controls the moving apparatus” in claims 1 & 9 – 10 

• and subsequent recitations of the above units and apparatus in the dependent claims.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the entire specification yielded the below corresponding structures corresponding to the generic placeholders:

• moving apparatus: [0031] “The moving apparatus 30 in the embodiment is constituted by a belt conveyor apparatus.”; Fig. 13 & [0094] “The moving apparatus 60 includes a roughly box-shaped vehicle body 60A that includes a cabin 61 having three stages in the vehicle-height direction.”

• acquisition unit: [0008] “In a delivery system described in claim 2, in the configuration described in claim 1, the acquisition unit may be configured to be capable of acquiring the delivery information by reading an identification code attached to the parcel.”; [0038] “The CPU 201, which is a central arithmetic processing unit, executes a variety of programs, and controls a variety of units. That is, the CPU 201 reads a program from the ROM 202, and executes the program using the RAM 203 as a working area. In the embodiment, an execution program is stored in the ROM 202 or the storage 204. By executing the execution program, the CPU 201 functions as an acquisition unit 210, a congestion level prediction unit 220, a delivery plan generation unit 230, a delivery control unit 240, a notification unit 250 and an acceptance unit 260, which are shown in FIG. 6B.”; [0043] “FIG. 6B is a block diagram showing an example of the functional configuration of the control device 200. The control device 200 (CPU 201) includes the acquisition unit 210, the congestion level prediction unit 220, the delivery plan generation unit 230, the delivery control unit 240, the notification unit 250 and the acceptance unit 260. The functional constituents are realized when the CPU 201 reads the execution program stored in the ROM 202 and executes the execution program.”; [0044] “The acquisition unit 210 reads the identification code attached to a particular parcel P through the camera 209, and acquires delivery information about the parcel P.”

• delivery plan generation unit: [0038] “The CPU 201, which is a central arithmetic processing unit, executes a variety of programs, and controls a variety of units. That is, the CPU 201 reads a program from the ROM 202, and executes the program using the RAM 203 as a working area. In the embodiment, an execution program is stored in the ROM 202 or the storage 204. By executing the execution program, the CPU 201 functions as an acquisition unit 210, a congestion level prediction unit 220, a delivery plan generation unit 230, a delivery control unit 240, a notification unit 250 and an acceptance unit 260, which are shown in FIG. 6B.”; [0043] “FIG. 6B is a block diagram showing an example of the functional configuration of the control device 200. The control device 200 (CPU 201) includes the acquisition unit 210, the congestion level prediction unit 220, the delivery plan generation unit 230, the delivery control unit 240, the notification unit 250 and the acceptance unit 260. The functional constituents are realized when the CPU 201 reads the execution program stored in the ROM 202 and executes the execution program.”; [0052] “More specifically, the delivery plan generation unit 230 refers to the position information about the delivery destination of the parcel P in the delivery information database 204A, and specifies the branch point BP on the circulation route R1 that reaches the delivery destination. Then, the delivery plan generation unit 230 generates a plan in which advance is permitted at the specified branch point BP at the scheduled transfer hour.”

• delivery control unit: [0038] “The CPU 201, which is a central arithmetic processing unit, executes a variety of programs, and controls a variety of units. That is, the CPU 201 reads a program from the ROM 202, and executes the program using the RAM 203 as a working area. In the embodiment, an execution program is stored in the ROM 202 or the storage 204. By executing the execution program, the CPU 201 functions as an acquisition unit 210, a congestion level prediction unit 220, a delivery plan generation unit 230, a delivery control unit 240, a notification unit 250 and an acceptance unit 260, which are shown in FIG. 6B.”; [0043] “FIG. 6B is a block diagram showing an example of the functional configuration of the control device 200. The control device 200 (CPU 201) includes the acquisition unit 210, the congestion level prediction unit 220, the delivery plan generation unit 230, the delivery control unit 240, the notification unit 250 and the acceptance unit 260. The functional constituents are realized when the CPU 201 reads the execution program stored in the ROM 202 and executes the execution program.”; [0057] “The delivery control unit 240 controls an actuator 307 that drives the conveyance path R of the moving apparatus 30. Further, the delivery control unit 240 controls the conveyance arm 309 of the moving apparatus 30, based on the delivery plan generated by the delivery plan generation unit 230. Specifically, the delivery control unit 240 generates control signals for controlling the actuator 307 and the conveyance arm 309, and sends the control signals to the moving apparatus 30 through the communication interface 205.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter. The claims does/do not fall within at least one of the four categories of patent eligible subject matter because the independent claims are directed to a “program” for controlling delivery operations. The instant specification, in para. [0109], discloses that “the programs for the delivery plan generation process and the absent transfer process are previously stored (installed) in the ROM or the storage, but the disclosure is not limited to this. The programs may be provided while being recorded in a recording medium such as a compact disc read-only memory (CD-ROM), a digital versatile disc read-only memory (DVD-ROM) and a universal serial bus (USB) memory. Further, the programs may be downloaded from an external device through a network.” Thus, the claims are software per se and ineligible (MPEP § 2106 Patent Subject Matter Eligibility [R-07.2015], & Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77). Also see MPEP § 2106 Patent Subject Matter Eligibility and July 2015 Update: Quick Reference Sheet. 






	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, & 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 9505559 B1) in view of Henry et al. (US 11107029 B1).

As per Claim 1, Mikan discloses a delivery system comprising:

• a moving apparatus; wherein the moving apparatus is configured to have a parcel loaded and to be capable of moving the parcel along a circulation route, the parcel being transferred to a predetermined region, the circulation route being a route along which the moving apparatus circulates in the predetermined region (Fig. 3 & C 11, L 64 – C 12, L 30; Fig. 14A, C 28, L 4 – 29; and Fig. 4 & C 14, L 4 – 42, noting a subterranean delivery conveyor belt system which moves parcels that have been transferred to the system underneath a particular city region to be delivered to customers.);

 • an acquisition unit; the acquisition unit is configured to be capable of acquiring delivery information including position information about a delivery destination of the parcel (C 24, L 61 – C 25, L 7, acquiring “a shipping address or other location to which the ordered item is to be delivered may be identified from the order”; As per C 24, L 1 – 20, the functions of the system are performed by software running on a processor.);

• a delivery plan generation unit; the delivery plan generation unit is configured to be capable of generating a delivery plan based on the acquired delivery information, the delivery plan being a plan for delivering the parcel to the delivery destination (C 25, L 8 – 33, “a plan for transporting the ordered item within one or more carriers from the origin to the destination is defined”; As per C 24, L 1 – 20, the functions of the system are performed by software running on a processor.);

• and a delivery control unit,… the delivery control unit controls the moving apparatus such that the moving apparatus moves the parcel to the delivery destination on the circulation route based on the delivery plan (C 22, L 55 – C 23, L 15 and C 25, L 45 – 56, “the control system 1146 may provide one or more sets of instructions for transporting the ordered item by way of one or more of the mover systems 1142-1, 1142-2 . . . 1142-n and the plurality of m diversion systems 1144-1, 1144-2 . . . 1144-m, in order to cause the ordered item to travel between the origin and the destination in fulfillment of the order”);

Regarding the following limitation, wherein the delivery control unit: 

	• fulfills the transfer of the parcel when permission information has been received, the permission information indicating that the transfer of the parcel is permitted,

Cai, in C 23, L 1 – 15, discloses fulfilling the transfer of a parcel by transferring the parcel to “an extension associated with the customer 1130, such as one of the extensions 332A, 332B, 332C of FIG. 3.” To the extent to which Cai does not appear to explicitly disclose completing the delivery responsive to permission information having been received, Henry teaches that this a known technique in the art of parcel deliveries in C 23, L 42 – C 24, L 3, noting that when a parcel is “out for delivery,” delivery permission is acquired and subsequently delivery of the parcel is completed. 

One of ordinary skill in the art would have recognized that applying the known technique of Henry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Henry to the teachings of Cai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such delivery permission and delivery coordination features. Further, applying permission-based delivery to Cai would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a recipient to confirm that he/she is available to accept a parcel delivery while avoiding leaving parcels unattended.

Note: The claim language of “the delivery control unit controls the moving apparatus such that the moving apparatus moves the parcel to the delivery destination on the circulation route based on the delivery plan and fulfills the transfer of the parcel when permission information has been received, the permission information indicating that the transfer of the parcel is permitted” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. The phrase “such that” is used to express a purpose or result of a device or function. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987). Examiner recommends claim language that positively recites the claimed functions e.g., “the delivery control unit controls (or causes, etc.) the moving apparatus to move the parcel.”).

As per claim 3, Cai / Henry discloses the limitations of claim 1. Regarding the following limitation,

	• wherein when the permission information has not been received while the moving apparatus is moving the parcel to the delivery destination, the delivery control unit controls the moving apparatus such that the moving apparatus moves the parcel to the delivery destination and temporarily places the parcel at a temporary placement site provided at the delivery destination, 

Cai, in C 23, L 1 – 15, discloses fulfilling the transfer of a parcel by transferring the parcel to “an extension associated with the customer 1130,” and further discloses in C 13, L 18 – 24, that “items may be transported from the fulfillment center 320 to the locker storage facility 360, where such items may be placed into one or more lockers or like areas (e.g., cubbies, receptacles, bins, shelves) by automatically controlling the operation of the fulfillment center extension 322, the main conveyor 310 and the locker storage facility extension 362.” Cai also discloses wherein “the item may be transferred from the first mover system… and transported to a third location, which may be associated with the customer, e.g., such as one of the termini 334A, 334C associated with a home of the customer 330A, 330B, a terminus 330C associated with an apartment building having customers 330C therein or a terminus 360 associated with a locker storage facility 360” in C 17, L 34 – 47. In other words, Cai discloses that an item may be delivered by the belt delivery system to a temporary placement site (i.e., a locker or bin) provided at the delivery destination. 

To the extent to which Cai does not appear to explicitly disclose completing the delivery to a temporary storage location responsive to permission information not having been received, Henry teaches that this a known technique in the art of parcel deliveries in C 23, L 42 – 66, noting that when a parcel is “out for delivery,” delivery permission is requested to deliver the parcel and the recipient can reply to “authorize delivery without recipient's signature (e.g., where the recipient knows they will be unavailable at the time of delivery).” The recipient can also not provide permission to deliver the parcel to his/her address when they are unavailable, and subsequently the delivery can be made at a temporary placement site at a neighbor’s address.

One of ordinary skill in the art would have recognized that applying the known technique of Henry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Henry to the teachings of Cai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such delivery permission and delivery coordination features. Further, applying permission-based delivery to Cai would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a delivery to be completed in the case when a recipient is not available to accept a parcel delivery.

Note: The claim language of “the delivery control unit controls the moving apparatus such that the moving apparatus moves the parcel to the delivery destination and temporarily places the parcel at a temporary placement site provided at the delivery destination” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. The phrase “such that” is used to express a purpose or result of a device or function. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).).

As per claim 6, Cai / Henry discloses the limitations of claim 1. Cai further discloses:

	• wherein the moving apparatus is constituted by a belt conveyor apparatus in which a conveyance path is formed along the circulation route (Fig. 3 & C 11, L 64 – C 12, L 30; Fig. 14A, C 28, L 4 – 29; and Fig. 4 & C 14, L 4 – 42, noting a subterranean delivery conveyor belt system which moves parcels that have been transferred to the system underneath a particular city region to be delivered to customers.).

As per claim 8, Cai / Henry discloses the limitations of claim 1. Cai further discloses:

	• wherein the moving apparatus is constituted by an automatic driving vehicle capable of automatically traveling along the circulation route (Fig. 10 & C 18, L 45 – C 19, L 5, noting “carrier cars, such as the carrier 1020B” can be used to transport parcels along the delivery routes. As per C 24, L 36 – 47 and C 25, L 45 – 63, the mover systems, such as the carrier 1020B of Fig. 10, are controlled by the system to automatically perform deliveries without interaction from human operators.).

As per claim 9, see the above relevant rejection of claim 1. In addition, Cai discloses a delivery method for transferring a parcel to a delivery destination using a moving apparatus in at least C 3, L 28 – 31; C 4, L 65 – C 5, L 6, noting a method to deliver parcels using the delivery system.

As per claim 10, see the above relevant rejection of claim 1. In addition, Cai discloses a program that causes a computer to execute a process for transferring a parcel to a delivery destination in at least C 24, L 1 – 20, noting that the functions of the system are performed by software running on a processor.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 9505559 B1) in view of Henry et al. (US 11107029 B1), in view of Shiu et al. (US 20200231185 A1).

As per claim 2, Cai / Henry discloses the limitations of claim 1. Regarding the following limitation, Cai, in C 20, L 55 – C 21, L 1, discloses that data input devices may be used by the system such as “scanners” and “readers.” To the extent to which Cai does not appear to explicitly disclose the following limitation, Shiu teaches:

	• wherein the acquisition unit is configured to be capable of acquiring the delivery information by reading an identification code attached to the parcel ([0073], “an item for transport may have a destination encoded within or associated with the item identifier, or item code on the item. In this case, the work management system 100 determines the destination based on the scanned identifier on the item.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Shiu in the delivery system of Cai / Henry with the motivation “to meet operational requirements… {and} to improve efficiency,” as evidenced by Shiu ([0035]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 9505559 B1) in view of Henry et al. (US 11107029 B1), in view of Hoganson et al. (US 20100094451 A1).

As per claim 4, Cai / Henry discloses the limitations of claim 1. Regarding the following limitation, 

	• when the permission information has not been received while the moving apparatus is moving the parcel to the delivery destination, the delivery control unit controls the moving apparatus such that the moving apparatus moves the parcel along a waiting route branching from the circulation route,

Cai, in Fig. 2 & C 11, L 6 – 16, discloses a route “210A” branching from the “main conveyor” which extends towards “a vicinity of a customer 230, viz., a home.” To the extent to which Cai does not appear to explicitly disclose moving a parcel into the branch when permission to deliver has not been received, Hoganson teaches that this a known technique in the art of parcel deliveries in [0061], noting that after a parcel has entered a pneumatic delivery system, a “delayed delivery is requested” by the recipient (i.e., permission to continue normal non-delayed delivery is not received). In response, the system automatically moves the parcel to an “intermediate location {i.e., a waiting route branching from the main delivery route} within the pneumatic carrier system to await the specified delivery time.”

One of ordinary skill in the art would have recognized that applying the known technique of Hoganson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hoganson to the teachings of Cai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to provide the routing equipment and capabilities to route a parcel to a waiting branch. Further, applying parcel redirection to a waiting branch to Cai would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a delivery to be held at a secure location in the case when a recipient is not available to accept a parcel delivery.

Note: The claim language of “the delivery control unit controls the moving apparatus such that the moving apparatus moves the parcel along a waiting route branching from the circulation route” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. The phrase “such that” is used to express a purpose or result of a device or function. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 9505559 B1), in view of Henry et al. (US 11107029 B1), in view of Fosgard (US 20190164113 A1).

As per claim 5, Cai / Henry discloses the limitations of claim 1. Regarding the following limitation, 

	• a congestion level prediction unit that predicts a congestion level of the circulation route at a predetermined hour based on the delivery information, wherein the delivery plan generation unit is configured to be capable of generating the delivery plan so as to avoid the congestion level from being equal to or higher than a predetermined threshold value, based on the predicted congestion level,

Cai, in claim 15, discloses selecting a parcel origin based on predicted congestion levels along the circulation route, and in C 4, L 60 – 64, acknowledges that congestion issues are a known problem with delivery routes. To the extent to which Cai does not appear to explicitly disclose creating a delivery plan that avoids transporting a parcel during an expected peak traffic period, Fosgard teaches that this a known technique in the art of parcel deliveries in [0032] – [0033], which describes creating a delivery strategy in which a “carrier” with a parcel is dispatched to enter a “railcar system” during a predicted “off-peak” time period to deliver the parcel.

One of ordinary skill in the art would have recognized that applying the known technique of Fosgard would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fosgard to the teachings of Cai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to generate a delivery plan which avoids an off-peak congestion period along with corresponding delivery transport systems. Further, applying the congestion-avoiding delivery plan to Cai would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a transport system and delivery operations to operate more efficiently while increasing delivery volumes.

Note: The claim language of “so as to avoid the congestion level from being equal to or higher than a predetermined threshold value” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628